Citation Nr: 1208190	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-01 625	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected tinnitus.

2.  Entitlement to a compensable evaluation for a service-connected bilateral hearing loss disability.

3.  Entitlement to service connection for numbness and tingling of the right arm.

4.  Entitlement to service connection for numbness, tingling, and spasm of the right leg.

5.  Entitlement to service connection for numbness, tingling, and spasm of the left leg.

6.  Entitlement to service connection for recurring chest pain.

7.  Entitlement to service connection for a facial rash.

8.  Entitlement to service connection for rash of the neck and right arm.

9.  Entitlement to service connection for sinus problems.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1972, April 1977 to May 1979, and from September 1979 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Original jurisdiction now resides at the RO in St. Louis, Missouri.   


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1968 to October 1972, April 1977 to May 1979, and from September 1979 to September 1994.

2.  On March 2, 2011, the RO received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


